43 F.3d 1483
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
INDEPENDENT SCHOOL DISTRICT NO. 89 OF OKLAHOMA COUNTY,OKLAHOMA, Plaintiff-Appellee,v.Arthur W. STELLER, Defendant-Appellant.
No. 94-6057.
United States Court of Appeals, Tenth Circuit.
Dec. 2, 1994.

1
Before BALDOCK, BRORBY, Circuit Judges, and KANE, Senior District Judge.*


2
ORDER AND JUDGMENT**


3
KANE, Senior District Judge.


4
This is an appeal from the decision of the district court denying Appellant Arthur W. Steller the right to recover attorney fees as the "prevailing party" under Oklahoma statutes on account of the fact that he did not receive affirmative judgment on the underlying merits of the claim.


5
We affirm the district court's decision for substantially the same reasons relying, in particular, on Howell Petroleum Corp. v. Samson Resources Co., 903 F.2d 778, 783 (10th Cir.1990).


6
The judgment of the district court is AFFIRMED.



*
 Honorable John L. Kane, Jr., Senior United States District Judge for the District of Colorado, sitting by designation


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470